Exhibit 10.1

EXECUTION COPY

THIS OMNIBUS AMENDMENT NO. 4 (this “Amendment”) dated as of September 6, 2018 is
entered into by and among TAXI MEDALLION LOAN TRUST III, a Delaware statutory
trust (the “Borrower”), MEDALLION FUNDING LLC (successor by merger to Medallion
Funding Corp.), a New York limited liability company (the “Transferor”),
MEDALLION FINANCIAL CORP., a Delaware corporation (“Parent”), MEDALLION CAPITAL,
INC., a Minnesota corporation (“Medallion Capital”), FRESHSTART VENTURE CAPITAL
CORP., a New York corporation (“Freshstart” and, together with the Borrower, the
Transferor, Parent and Medallion Capital, the “MF/Borrower Related Parties”),
AUTOBAHN FUNDING COMPANY LLC, a Delaware limited liability company (the
“Lender”), and DZ BANK AG DEUTSCHE ZENTRAL-GENOSSENSCHAFTSBANK, FRANKFURT AM
MAIN, as agent (in such capacity, the “Agent”).

PRELIMINARY STATEMENTS

A.    Reference is made to (i) the Amended and Restated Loan and Security
Agreement dated as of December 12, 2016 among the Borrower, the Lender and the
Agent (as amended, restated, supplemented or otherwise modified from time to
time, the “Loan Agreement”) and (ii) the Servicing Agreement dated as of
December 12, 2008 by and among the Borrower, the Agent and the Transferor, as
Servicer (as amended, restated, supplemented or otherwise modified from time to
time, the “Servicing Agreement” and together with the Loan Agreement, the
“Agreements”). Capitalized terms used and not otherwise defined herein shall
have the meanings ascribed to them in the Loan Agreement.

B.    The parties hereto have agreed to amend the Agreements on the terms and
conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the premises set forth above, and other good
and valuable consideration the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:

SECTION 1.    Amendments to the Loan Agreement. Effective as of the Effective
Date (as defined below), the Loan Agreement is hereby amended as follows:

1.1    The definition of “Backup Servicing Agreement” set forth in Section 1.01
of the Loan Agreement is hereby amended by deleting the reference to “of even
date herewith” and replacing such reference with “dated as of the Effective
Date”.

1.2    Clause (a) of the definition of “Financial Covenant Default” set forth in
Section 1.01 of the Loan Agreement is hereby amended by replacing the figure
“$27,500,000” with the figure “$20,000,000”.

1.3    The definition of “Medallion Funding Guaranty” set forth in Section 1.01
of the Loan Agreement is hereby amended by deleting the reference to “of even
date herewith” and replacing such reference with “dated as of the Effective
Date”.

1.4    The definition of “Parent Guaranty” set forth in Section 1.01 of the Loan
Agreement is hereby amended by deleting the reference to “of even date herewith”
and replacing such reference with “dated as of the Effective Date”.

SECTION 2.    Amendment to the Servicing Agreement. Effective as of the
Effective Date (as defined below), Clause (a) of the definition of “Servicer
Financial Covenant Default” set forth in Section 1.01 of the Servicing Agreement
is hereby amended by replacing the figure “$27,500,000” with the figure
“$20,000,000”.



--------------------------------------------------------------------------------

SECTION 3.    Condition Precedent. This Amendment shall become effective as of
June 30, 2018 (the “Effective Date”) upon the Agent’s receipt of a copy of this
Amendment duly executed by the Borrower, the Lender, the Agent, the Transferor
and Parent.

SECTION 4.    Release. Each of the MF/Borrower Related Parties hereby
acknowledges and confirms on its own behalf and on behalf of its officers and
directors, and its respective predecessors, successors, assigns, agents and
other legal representatives, and any Person claiming by or through any of them
(collectively, the “Releasors”), that (i) it does not have any grounds, and
hereby agrees not to challenge (or to allege or to pursue any matter, cause or
claim arising under or with respect to), in any case based upon acts or
omissions of the Lender, Agent or any other Indemnified Party occurring prior to
the date hereof or facts otherwise known to it as of the date hereof, the
effectiveness, genuineness, validity, collectability or enforceability of the
Loan Documents and (ii) it does not possess, and hereby unconditionally and
forever waives, remises, releases, discharges and holds harmless each Lender,
Agent and any other Indemnified Party, and each of their respective affiliates,
stockholders, directors, officers, employees, attorneys, agents,
representatives, heirs, executors, administrators, successors and assigns, each
Person acting or purporting to act for them or on their behalf, and the
successors and assigns of any such Persons (collectively, the “Designated
Parties”), from and against, and agrees not to allege or pursue, any action,
cause of action, suit, debt, liability, loss, expense, claim, counterclaim,
cross-claim, demand, defense, offset, opposition, demand and other right of
action whatsoever, whether now known or unknown, past or present, asserted or
unasserted, contingent or liquidated, whether in law, equity or otherwise, which
any of the Releasors ever had, now have, may have, or claim to have against any
of the Designated Parties, by reason of any matter, cause or thing whatsoever,
with respect to events or omissions occurring or arising on or prior to the date
hereof and relating to the Loan Documents, any transaction relating thereto, or
any actions or omissions in connection therewith (collectively, the “Claims”).
The foregoing release shall be construed in the broadest sense possible.

The MF/Borrower Related Parties warrant and represent that they are the sole and
lawful owners of all right, title, and interest in and to every Claim being
released hereby and they have not assigned, pledged, hypothecated, or otherwise
divested or encumbered all or any part of any Claim being released hereby. The
MF/Borrower Related Parties hereby agree to indemnify, defend, and hold harmless
any and all of the Releasees from and against any Claims asserted against any
Releasee based on, or arising in connection with, any such prior assignment or
transfer, whether actual or purported. The MF/Borrower Related Parties hereby
absolutely, unconditionally, and irrevocably agree never to commence, prosecute,
cause to be commenced or prosecuted, voluntarily aid in any way, or foment any
suit, action, or other proceeding (at law, in equity, in any regulatory
proceeding, or otherwise) or otherwise seek any recovery against any of the
Releasees based on any of the Claims being released hereby. The MF/Borrower
Related Parties hereby specifically warrant, represent, acknowledge, and agree
that: (a) none of the provisions of this general release shall be construed as
or constitute an admission of any liability on the part of any Releasee; and
(b) the provisions of this general release shall constitute an absolute bar to
any Claim of any kind, whether any such Claim is based on contract, tort,
warranty, mistake, or any other theory, whether legal, statutory, or equitable.

SECTION 5.    Reference to and Effect on the Agreements.

5.1    Upon the effectiveness of this Amendment, each reference in any Agreement
to “this Agreement,” “hereunder,” “hereof,” “herein,” “hereby” or words of like
import shall mean and be a reference to such Agreement as amended hereby, and
each reference to such Agreement in any other document, instrument and agreement
executed and/or delivered in connection with such Agreement shall mean and be a
reference to such Agreement as amended hereby

 

2



--------------------------------------------------------------------------------

5.2    Except as specifically provided herein, each Agreement, the other Loan
Documents and all other documents, instruments and agreements executed and/or
delivered in connection therewith shall remain in full force and effect and are
hereby ratified and confirmed.

5.3    Except as expressly set forth herein, the execution, delivery and
effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of any party under any Loan Document or any other document,
instrument, or agreement executed in connection therewith, nor constitute a
waiver of any provision contained therein.

SECTION 6.    Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (INCLUDING SECTION 5-1401
OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK BUT OTHERWISE WITHOUT
REGARD TO CONFLICTS OF LAW PRINCIPLES).

SECTION 7.    Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which taken together shall constitute but one and the same
instrument. Delivery of an executed counterpart of this Amendment by facsimile
or electronic mail shall be effective as delivery of a manually executed
counterpart of this Amendment.

SECTION 8.    Headings. Section headings in this Amendment are included herein
for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose.

[Remainder of page intentionally left blank]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective signatories thereunto duly authorized as of the date first
written above.

 

TAXI MEDALLION LOAN TRUST III, as Borrower

By /s/ Andrew M. Murstein

Name: Andrew M. Murstein

Title: President

 

Omnibus Amendment No. 4



--------------------------------------------------------------------------------

MEDALLION FINANCIAL CORP.

By /s/ Andrew M. Murstein

Name: Andrew M. Murstein

Title: President

 

MEDALLION CAPITAL, INC.

By /s/ Stephen A. Lewis

Name: Stephen A. Lewis

Title: Senior Vice President

FRESHSTART VENTURE CAPITAL CORP.

By /s/ Alvin Murstein

Name: Alvin Murstein

Title: Chairman & CEO

 

Omnibus Amendment No. 4



--------------------------------------------------------------------------------

DZ BANK AG DEUTSCHE

ZENTRAL-GENOSSENSCHAFTSBANK,

FRANKFURT AM MAIN, as Agent

By /s/ Jayan Krishnan

Name: Jayan Krishnan

Title: Head of Asset Securitization Group

 

By /s/ Franziska Hummel

Name: Franziska Hummel

Title: Senior Vice President

AUTOBAHN FUNDING COMPANY LLC, as the

Lender

By: DZ BANK AG DEUTSCHE

ZENTRAL-GENOSSENSCHAFTSBANK,

FRANKFURT AM MAIN, its Attorney-in-Fact

By /s/ Jayan Krishnan

Name: Jayan Krishnan

Title: Head of Asset Securitization Group

 

By /s/ Franziska Hummel

Name: Franziska Hummel

Title: Senior Vice President

 

Omnibus Amendment No. 4



--------------------------------------------------------------------------------

The undersigned hereby (i) acknowledges and agrees to the foregoing Amendment,
(ii) reaffirms all of its obligations under the Limited Recourse Guaranty and
the other Loan Documents to which it is a party and (iii) acknowledges and
agrees that the Limited Recourse Guaranty and such other Loan Documents remain
in full force and effect.

 

MEDALLION FUNDING LLC

By /s/ Alvin Murstein

Name: Alvin Murstein

Title: Chairman & CEO

 

Omnibus Amendment No. 4